                                                                             DISTRICT OF OREGON
                                                                                  FILED
                                                                                January 10, 2019
                                                                           Clerk, U.S. Bankruptcy Court



         Below is an order of the court.

 1
 2
 3
 4
 5                                                        _______________________________________
                                                                    PETER C. McKITTRICK
 6                                                                  U.S. Bankruptcy Judge

 7
 8                               UNITED STATES BANKRUPTCY COURT

 9                                 FOR THE DISTRICT OF OREGON

10   In Re:                                       Bankruptcy Case
                                                  No. 16-33185-pcm7
11   PETER SZANTO,

12                       Debtor.
                                                  Adv. Proc. No. 18-3022-pcm
13   UNITED STATES TRUSTEE,
14                       Plaintiff,               ORDER
15         v.
     PETER SZANTO,
16
                          Defendant.
17
18        For the reasons enumerated in the letter ruling dated January 10,
19   2019, entered as docket no. 167 (the Letter Ruling) and in the interest
20   of justice and good cause appearing therefor,
21        IT IS HEREBY ORDERED that defendant’s First Motion for Order
22   Compelling Discovery and Disclosure, doc. 47, Second Motion for Order
23   Compelling Discovery and Disclosure, doc. 48, Third Motion for Order
24   Compelling Discovery and Disclosure, doc. 49, and Fourth Motion for
25   Order Compelling Discovery and Disclosure (hereinafter collectively
26   “Discovery Motions”) are PARTIALLY GRANTED.             The UST should produce

     Page 1 – ORDER


                           Case 18-03022-pcm   Doc 168    Filed 01/10/19
 1   documents and a privilege log in conformance with the Letter Ruling no

 2   later than 14 days after the entry of this order.           The Court will freely

 3   consider an extension of the 14-day deadline in the event the current
 4   government shutdown impacts the UST’s ability to comply.          The remainder

 5   of the Discovery Motions are DENIED.

 6         IT IS FURTHER ORDERED that, for the reasons stated in the Letter
 7   Ruling, debtor’s Motion for Terminating Sanctions, doc. 157, and Rule
 8   9011 Motion, doc. 159, are DENIED.

 9                                          ###
     Cc:   Mr. Szanto
10         UST
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     Page 2 – ORDER


                        Case 18-03022-pcm   Doc 168   Filed 01/10/19
